Case 1:20-cv-10938 Document 1-2 Filed 12/28/20 Page 1 of 2

EXHIBIT “B”
Case 1:20-cv-10938 Document 1-2 Filed 12/28/20 Page 2 of 2

Iris Reyes (x477)

From: Allyson Belmont (x359)

Sent: Friday, December 18, 2020 1:18 PM
To: Iris Reyes (x477)

Subject: FW: Garson v. Victoria's Secret

From: Alan Tarzy [mailto:Atarzy @tarzylaw.com]
Sent: Thursday, December 10, 2020 11:44 AM
To: Felice Cotignota (x313)

Subject: Garson v. Victoria's Secret

Hi Felice,

Please accept this email as plaintiff's formal demand for damages of $1,000,000.00 in connection with the above
matter.

Please confirm that defendant will withdraw its OSC. Thank you for your patience and courtesy.

Alan A. Tarzy Esq.

Law Offices of Alan A. Tarzy
360 Lexington Avenue

Suite 1501

New York, New York 10017
Email: atarzy@tarzylaw.com
Phone: (212) 370-9000

Fax: (212) 370-1566
Website: www.tarzylaw.com
